ORIGINAL

Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 1 of 21 PagelD 1

 

OF FLORIDA, TALLAHASSEE DIVISION

WALI SALEEM ##037727
Plaintiff,

. caseNoAS OW 4 Bude

CENTURION OF FLORIDA, LLC.,

JOHN DOE #1-3

Individual Capacity

E, PEREZ—-LUGO

Former, Chief Health Officer UCI
Individual Capacity,

THOMAS REIMERS,

Director Health Services,
Individual Capacity,

ERRON CAMPBELL
Medical Director,

Individual Capacity,

DANIEL CHERRY,

Centurion's Former Medical Director FDC.,
Individual Capacity

 

 

~ JULIE L. JONES, Secretary, FDC

Official Capacity, DeclaratoryAnd Injunctive Relief
Defendants,

42 U.S.C. § 1983 CIVIL RIGHTS COMPLAINT
DECLARATORY AND INJUNCTIVE RELIEF
JURY TRIAL SOUGHT

Page 1 of 17
Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 2 of 21 PagelID 2

I. PLAINTIFF:

Name of Plaintiff; | Wali Saleem

Inmate Number #037727

Prison or Jail: Union Correctional Institution
Mailing Address: P. O. Box 1000
Raiford, Florida

“ 32083

II. DEFENDANTS:

(1) CENTURION Of FLORIDA, LLC
Official Position: Current Contract Medical Provider For The FDC
Paddock Park Prof. Bldg. 3200S.W. 34” Ave. Bldg. 700, Suite 701, Ocala, Fla. 34474

 

(2 JOHN DOE #1-3,

Official Position: Employee Centurion Of Florida, LLC.
Mailing Address: not yet identified.

Individual Capacity

(3) E. PEREZ—-LUGO

Official Position: Former Chief Health Officer UCI

Mailing Address: 216 S.E. Corrections Way, Lake City, Fla. 32025-2013
Individual Capacity

(4) THOMAS REIMERS,

Health Services Director,

Mailing Address: 501 S. Calhoun St., Tall., Fla. 32399-2500
Individual Capacity

(5) DANIEL CHERRY,

Centurion's Former Medical Director FDC

Paddock Park Prof. Bldg. 3200S.W. 34" Ave. Bldg. 700, Suite 701, Ocala, Fla. 34474
Individual Capacity

(6) ERRON CAMPBELL

Medical Director, Centurion medical
1203 Governor’s Sq. Blvd

Tall., Fla. 32301

Individual Capacity

(7) JULIE L. JONES,
Official Position: Secretary, FDC

501 S. Calhoun St., Tall., Fla. 32399-2500
Official Capacity, Declaratory & Injunctive Relief

Page 2 of 17

 
 

Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 3 of 21 PagelD 3

III. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action regarding
condition or events in any prison, jail, or detention center. 42 U.S.C.§1997e(a).

Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal. Plaintiff has exhausted all
available administrative grievances. Defendant Jones possesses all grievances filed in this matter.

IV. PREVIOUS LAWSUITS

NOTE FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE
DISMISSAL OF THIS CASE. IF YOU ARE UNSURE OF ANY CASES YOU HAVE
FILED, THAT FACT MUST BE DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?
Yes( ) . No( XXX )
1. Parties to previous action:
(a) Plaintiff(s): N/A
(b) Defendant(s) N/A
Name ofjudge: N/A Case#: N/A
County and judicial circuit: N/A
Appropriate filing date: N/A
If not still pending, date of dismissal: N/A
Reason for dismissal: N/A
Facts and claims of case: N/A
(Attach additional pages as necessary to list state court cases.)
B. Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?
Yes( XX ) No( )
1. Parties to previous action: Saleem v. Corizon, LLC.
(a) Plaintiff(s): Wali Saleem
(b) Defendant(s) Corizon, LLC.
Name of judge: Case #: # 3:15-cv-1195-TJC-PDB
County and judicial circuit: Middle District, Jacksonville
Appropriate filing date: 10-6-2015 |
If not still pending: Settled
Reason for dismissal: Settled
Facts and claims of case: refusal to treat Hep “C”, Policy and Practice of
non-treatment, g% Amendment violation.
(Attach additional pages as necessary to list state court cases.) Please see pages 4 “A”
Cc Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your incarceration
(including habeas corpus petitions) or the conditions of your confinement (including civil rights
complaints about any aspect of prison life, whether it be general circumstances or a particular
episode, and whether it involved excessive force or some other wrong)?
. Yes( X ) No(_) Please see pages 4”A”

IAM RYWD

NAW AWD

Page 3 of 17
Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 4 of 21 PagelD 4

If yes, describe each action in the space provided below. If more than one action,
describe all additional cases on a separate piece of paper, using the same format as

below:
(a) Plaintiff(s): Wali Saleem
(b) Defendant(s) State of Florida, 773 So.2d 89 (Fla. 5* DCA 2000)
2. Name of judge: Frank N. Kaney.
3. County and judicial circuit:Orange County, Ninth Judicial Circuit
4. Approximate filing date: 1999
5. If not still pending, date of dismissal: 2000
6. Reason for dismissal: No grounds
7. Facts and claims of case: Documents lost, cannot remember.
1. Parties to previous action: Wali Saleem, State of Florida
(a) Plaintiff(s): Wali Saleem
(b) Defendant(s) Respondent: State of Florida, 805 So.2d 809 (Fla. 2002).

2. Name of judge: unknown
3. County and judicial circuit: Leon County, Florida Supreme Court
4. Approximate filing date: 2000
5 If not still pending, date of dismissal: 2002
6 Reason for dismissal: Declined to accept Jurisdiction
7. Facts and claims of case:Review/Appeal of 773 So.2d 89 (5" DCA 2000)
(b) Defendant(s) State of Florida
2. Name of judge: Anthony Johnson.
3. County and judicial circuit:Orange County, Ninth Judicial Circuit
4. Approximate filing date: 2003
5. If not still pending, date of dismissal: 2004,889 So.2d 84 (Fla. 5" DCA 2004).
6. Reason for dismissal: untimely.
7. Facts and claims of case: Documents lost, cannot remember
(Attach additional pages as necessary to list state court cases.)
D. Have you ever had any actions in federal court dismissed as frivolous,
malicious, failing to state a claim, or prior to service? If so, identify each and
every case so dismissed:

Yes( ) No( XXX)
1. Parties to previous action:

(a) Plaintiff(s):

(b) Defendant(s)

2. Name of judge:
3. County and judicial circuit
4. Appropriate filing date:
5. If not still pending, date of dismissal:
6. Reason for dismissal:
7. Facts and claims of case:
(Additional pages as necessary to list the specific instances.)

Page 4 of 17

 
Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 5 of 21 PageID 5

STATE COURT CRIMINAL

WALI SALEEM v. STATE OF FLORIDA, Appellee.

Fifth District

978 So. 2d 222; (Fla.5" DCA 2008)

Ineffective assistance of counsel.

Rule 3.850 Appeal from the Circuit Court for Orange County, Judge,John H. Adams.

WALI SALEEM, v. OFFICE OF THE STATE ATTORNEY
Fifth District

998 So. 2D 76; (Fla.5" DCA 2008) Quo Warranto petition.
Judge, Pleus, J.

WALI SALEEM v. STATE

Fifth District

44 So. 3" 599; (Fla. 5" DCA 2010)
Judge, Walter Komanski.

WALI SALEEM v. DIANE ANDREWS, WARDEN, Et Al.
Fifth District

132 So. 3°4 229 (Fla. 1* DCA 2014), Conditions of Confinement.
Judge, Stanley H. Griffis, II.

WALI SALEEM v. STATE,

Fifth District

150 So.3rd 1175 (Fla. 5" DCA 2014), Rule 3.800 appeal.
Judge, Tim R. Shea.

WALI SALEEM v. STATE,

Florida Supreme Court

192 So.3™ 41 (Fla. 2015)

Declined to accept jurisdiction.

Judge, unknown.

WALI SALEEM v. STATE,

200 So.3" 1284 (Fla. 5" DCA 2016) Rule 3.850 appeal.
Fifth District

Judge, Heather L. Higbee.

Page 4 “A”
 

Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 6 of 21 PagelID 6

FEDERAL COURT CRIMINAL FILINGS
2254 FILED Middle District

On or about 2015-2016

Grounds raised, abuse of discretion.

No evidentiary hearing.

COA denied

11" Circuit Affirmed.

Unknown date of decision.

WALI SALEEM v. STATE OF FLORIDA,
SUPREME COURT OF THE UNITED STATES
CASE NO. 17-5453

CERTIORARI APPLICATION DENIED 2017.

Plaintiff swears that he has tried to recall all prior filings, in good faith. Review of the
UCI—LEXISNEXIS research program does not reveal any other elder litigation. Moreover,
Plaintiff's medical condition significantly impairs his memory process. Nonetheless, Plaintiff has
made every effort to comply with the PLRA requirement.

Page 4 “A”

 
Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 7 of 21 PagelD 7

OVERVIEW

Plaintiff's now near fatal liver disease results from Hepititus “C” condition for which
Defendants would not treat. Defendant Centurion utilized a simple policy and practice to deny
care by institutional physician. Deprivation of standard of care was then ratified by Secretary
Jones, via JISC positions {Impaired Inmate Services Coordinator}. In this instance, Plaintiff was
promised care which for years after Centurion’s role as health care provider, was not provided.
Such matters as, lying about availability of care and willful concealment of FBOP evaluation and
treatment guidelines, underline reprehensible conduct by Defendants. Plaintiff was not treated
until Hoffer v. Jones and Defendant Centurion’s realization that denial of care was no longer
possible.

Defendants Policy to defy treatment for Plaintiff's hepatitis ““C’ was on behalf and in the
stead of corporate positions regarding employment with contract health provider. Each of these
Defendants by vestige of their positions, were charged with obligation to prevent the actions and
inactions of these claims. Facts well plead, medical and grievance records produced from FDC,
will clearly flesh out the practice of policy enactment. The denial of care, in favor of profit;
results in Plaintiff's torment and sorrow. Ignoring the requirement to treat Plaintiff's Hepatitis
“C” has resulted in scarring of his liver and Plaintiff although now cured of the infection, is an
F4 on the METAVIR scale. Centurion’s deliberate choice to ignore the requirement of Plaintiffs
care by administering DAA’s was a “regulatory measure.” Such a policy and practice was
covered up by Secretary Jones, via IISC positions as regards health care grievances, {HCGs}.
Finally, no dietary considerations exist nor supplements provided for Plaintiff, nor are their
vitamins of worth provided or purchasable by Plaintiff.

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each
person did or did not do which gives rise to your claim. In describing what happened, state the

names of persons involved, dates, and places. Do not make any legal arguments or cite to any

cases or statutes. You must set forth separate factual allegations in separately numbered
paragraphs. You may make copies of this page if necessary to supply all the facts. Barring
extraordinary circumstances, no more than five (5) additional pages should be attached. (if there
are facts which are not related to this same basic incident or issue, they must be addressed in a

separate civil rights complaint.)

(1) Plaintiff is currently incarcerated at Union Correctional Institution and at all times

relevant hereto was under the care, custody and control of the State of Florida, Department of

Page 5 of 17
Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 8 of 21 PagelD 8

Corrections. Plaintiff is currently 70 years of age and has been incarcerated since 1999. At the
times relevant hereto, Plaintiff suffered from Hepatitis “C” and the disease had escalated to such
a level that Plaintiff is now rated an F4 on the METAVIR scale. The amount of liver scarring a
patient has is usually measured on the METAVIR scale. On this scale, a person can be classified
FO (no fibrosis), F1 (mild fibrosis), F2 (moderate fibrosis), F3 (severe fibrosis), or F4 (cirrhosis).
The rate at which patients progress along this scale differs among the population. Defendant
Centurion was well aware of these facts in relation to Plaintiff's condition when utilizing the
policy and practice not to treat Plaintiff. Plaintiff is currently under the care of Defendant,

Centurion, via Defendant Jones.

(2) Under the June 2014, FBOP Guidelines, adopted by the CDC, patients were
supposed to be prioritized for triple drug therapy based upon the advancement of hepatic fibrosis,
or cirrhosis, whether the patient is a liver transplant recipient or has a HIV co-infection, or
whether the patient has a comorbid medical condition associated with HCV, such as certain types
of lymphomas. The degree of fibrosis may be determined in several ways. The AST-to-platelet
ratio index (“APRI”’) is the FBOP-preferred method for non-invasive assessment of hepatic
fibrosis and cirrhosis. Liver biopsies and ‘abdominal ultrasounds in this time period could also
used to identify findings consistent with cirrhosis. Although the APRI score is useful in most
cases, it is not an exact predictor of cirrhosis. Sometimes patients with high APRI scores show
no signs of fibrosis or cirrhosis on ultrasounds or biopsies. In June 2014, the FBOP
recommended prioritizing patients who had APRI scores of 1.0 or greater, or whose APRI score
was between 0.7 and 1.0, along with other findings suggestive of advanced fibrosis. Under these
guidelines, Plaintiff's need for treatment was apparent when Defendant Centurion became
Plaintiff's health care provider.

(3) Plaintiff was informed in June, 2014 by (then) treating physician, Doctor Linda

Melendez Torres (Doctor Melendez, Corizon, not a defendant in this cause ), that Plaintiff

 

suffered from Hepatitis C, a very serious infection that would advance to liver disease. It was
physician’s assessment that delay in drug treatment would exponentially increase in the odds
against Plaintiffs success and result in liver damage. In December of 2014, Doctor Melendez, in
accordance with then Corizon’s protocol, implemented written application in which she
recommended Plaintiff Saleem to be treated with the new DAA’s drugs. The physician assured
Plaintiff that the DAA drugs were new drugs for treating Hepatitis C infections in adults, which

Page 6 of 17
Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 9 of 21 PageID 9

had a high potency against the disease, and consequently very expensive. Doctor Melendez
further explained this new generation of ‘breakthrough’ drug treatment, viz, the Hepatitis C
standard of care, would cure Plaintiff's infection in three months from its inception.

(4) In July 2015, the FBOP revised its HCV Guidelines to reflect the availability of new
treatments and established the new standard of care. The FBOP provided that certain cases are at
higher risk for complications or disease progression and require more urgent consideration for
treatment. The patients at Level 1, or highest priority, are those with known decompensated
cirrhosis, liver transplant candidates or recipients, patients with hepatocellular carcinoma, those
with comorbid medical conditions associated with HCV, those taking immunosuppressant
medications, and newly incarcerated inmates already receiving treatment. Patients at Level 2, or
high priority, include those with APRI scores greater or equal to 2.0, those with advanced
fibrosis on a liver biopsy. Patients at Level 3, or intermediate priority, include those with APRI
scores between 1.5 and 2.0, those with Stage 2 fibrosis on a liver biopsy, those with diabetes
mellitus, and those with porphyria cutanea tarda. Patients at Level 4, or routine priority, are
those with Stage 0 to stage 1 fibrosis on liver biopsy, and all other cases of HCV infection that
meet the criteria for treatment. Under these guidelines, Plaintiffs need for treatment was
apparent. Plaintiff was not provided treatment by Corizon LLC., due to cost. Each Defendant
acted per custom, policy, as plead infra.

(5) In April 2016, the FBOP revised its HCV Guidelines to reflect the availability of three
new treatment drugs. The 2016 Guidelines did not change the way APRI scores are used to
prioritize patients for treatment. Plaintiff still had not received the treatment despite have been
recommended in 2014 by Corizon LLC physician, Dr. Linda Melendez Torres. Under these 2016
guidelines, Plaintiff's need for treatment was apparent. Plaintiff was intentionally ignored and

then denied treatment by Corizon LLC., at that time. Each Defendant acted per custom, policy

 

not to treat due to cost.
(6) In August 24, 2016, Defendant Centurion replaced Corizon as FDC health care

 

provider. Defendant Centurion was aware of the number of HCV affected prisoners and the

policy and custom left in place by Corizon not to evaluate and or treat per the guidelines of J #2-

 

_ 5, supra. Centurion was aware of the FDC grievance process insulating then Corizon, then
Centurion, via FDC Impaired Inmate Services Coordinators {IISC} and other agents yet
identified. Centurion immediately agreed to the “Corizon method,” that all HCGs grieving

 

Page 7 of 17
| Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 10 of 21 PagelD 10

deprivation of care would be summarily, boiler plate denied. Both Corizon and Centurion had
complicit approval by Defendant Jones (FDC) to conceal existence of and not evaluate or treat
per {] #2-5. Moreover, medical code listings for those infected with Hep C and critically ill
offenders were manipulated, by concealing the number of those infected, as well as Plaintiff's
condition. This policy and practice was based upon the cost of the evaluation and treatment
regimes and FDC agreed to the same. This was a factor in the contract price for prison health
care which would have been sizably more, {less profit} had adherence to § #2-5 been required.
Indeed, Corizon quit. The Court may take judicial notice of Copeland v. Jones et al., 4:15-cv-
00452-RH-CAS, “hernia settlement,” as well as Hoffer v. Jones, 2017 U.S. Dist. LEXIS 194544
(U.S.D.C. Tall. 11-17- 2017), regarding both companies individual and joint ventures not to treat

 

to increase profit. Defendant Centurion was employed by way of a no bid contract.

(7) Corizon’s Medical personnel instituted protocol for treatment of Hepatitis C that
encompassed non-treatment modalities including an A.T.P. Alternatiave Treatment Plan, that
actually parceled Aspirins and Water Pills in lieu of much more expensive DAA drugs.

(8) Appearing by way of no bid contract Defendant Centurion replaced Corizon’s
contract in August 24, 2016, becoming FDC health care provider. Corizon’s contract contained

the proviso re chronic diseases on page 8, 2. The relevant section provides:

“Intervention for inmates with chronic disease must meet

generally recognized standard of care.”
The Alternative Treatment Plan which involved aspirins and water pills was a mock treatment
and departed in so stark a manner from “recognized standard of care” mandated by contract, that
it constitutes deliberate indifference. This indifference became Centurion’s format with approval
of Secretary Jones.

(9) The denial of Corizon’s care then gave way to Centurion’s denial--delay of

acceptable treatment for such an obviously serious medical need. Plaintiff on several occasions

encountered Dr. E. Perez—Lugo, then an employee of Defendant Centurion, and was told that

 

care by DAA’s was not necessary, but that Plaintiff was being monitored and would be informed

if treatment was necessary. Plaintiff was informed by Defendant Dr. E. Perez—Lugo that if
Plaintiff's name was on a treatment list for DAA’s, Plaintiff would be contacted when his turn

had arrived. It was apparent to Dr. E. Perez—Lugo and all other defendants named herein that

Page 8 of 17
Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 11 of 21 PagelD 11

the delay would exacerbate the infection and escalate liver scarring. The decision to delay
treatment was medically unjustified in violation of standards of care and was fostered by
Centurion’s policy and practice not to spend money on DAA’s. Defendant Jones-FDC was well
aware of the policy and practice and permitted and assisted in implementation of the same via
FDC established custom of denying all health care grievances {HCGs}, by created positions of
impaired inmate services coordinator {IISC}et. al. During this period, one Ebony O. Harvey,
repeatedly appears in FDC, HCG records as IISC, establishing “bolier plate” pattern of denials
and “don’t call us we’ll call you” responses. In this instance, Plaintiff's formal grievance dated
9-9-2015 states in part: “Please be advised that a liver biopsy is not clinically indicated at this
time. However, your appeal is being approved to the extent that you met the criteria for
management and you will be advised when this will begin. In the meanwhile you will continue to
be monitored in the chronic illness clinic, which may include further testing, to ensure that there

is no deterioration pending the start of your medication regimen.” (FGResp. 15-6-27413)
(10) When Defendant Centurion became FDC health care provider, up to 90% of the

persons employed were those previously employed by Corizon LLC. Defendant Centurion was
at the time of their no bid contract award, aware of the large numbers of HCV infected prisoners,
and the obligation to provide the FBOP—CDC standards of care. Nonetheless, Defendant
Centurion would not spend the funds to treat Plaintiff with DAA’s and Defendant Jones had an
agreement with persons yet named, not to require Defendant Centurion to purchase DAA’s and
not to request funds from the State to purchase DAA’s.

(11) As a result of the inescapable judicial mandate to treat with DAA’s, beginning on
11-29-2017 Plaintiff was provided the DAA treatment by Defendant Centurion and the same was
completed in February, 2018. Plaintiffs liver condition has suffered and has become worse and
now life-threatening. Centurion’s failure to treat in a timely fashion, inter alia, has ultimately
led to needless and extreme abdomen pain, emotional distress, fatigue and overall decreased life-
style, and a severe loss of weight. Plaintiff once weighted 220 pounds and stood five foot eleven
inches in height. As of August 18, 2015 Saleem’s weight had plummet to only 170 Ibs. Plaintiff
suffers from severe pain in his abdomen daily. Severe fatigue on a daily basis. He is
apprehensive about and fearfully anticipates, liver failure. He suffers from extreme loss of sleep.
As a result of the unreasonable delay, August 22, 2016-- to November, 2018, Plaintiff's health

underwent considerable erosion. The harm is already irreparable in the sense that it is beyond

Page 9 of 17
 

Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 12 of 21 PagelD 12

remediation. As early as 2009, various texts accepted by the medical community bore witnesses
to the advantages of prompt treatment. See for example: Living With Hepatitis “C” 5“ Edition.
Mr. Gregory T. Everson, M.D.. F.A.C.P. 2009, pg. #160, stating in sum, “If you had advanced
fibrosis or cirrhosis, you are at risk for liver cancer even if you are a sustained responder and no
longer have hepatitis C.” Additionally, “‘...[p]atients with advanced fibrosis or cirrhosis run a
considerable lifetime risk of developing hepatoma...” (id. at pg.#199) “As blood backs up in the
spleen, cells become trapped and are destroyed—tresulting in a decrease in platelets, red cells,
and white cells.” .

(11) When Defendant Centurion assumed Corizon’s contract on August 24, 2016, it was
apparent that Plaintiff had been interviewed by Medical-Service Contractor Physician, Doctor
Lester Quinone, on August 18, 2015, the fourth Clinician in fifteen months. Doctor Lester
Quinone, confirmed Doctor Melendez and noted that timely course of treatment for Inmate
Saleem’s Hepatitis C was necessary. At that time, as well as when Defendant Centurion took
over, their existed a list of prisoners that required immediate treatment via DAA’s. It is without
dispute that Plaintiff's name was on that list. See J #9, supra. |

(12) Defendant Centurion by and through Defendants John Doe #1-3, Thomas Reimers,
Director Health Services, Erron Campbell, Medical Director, Daniel Cherry, Centurion's Former
Medical Director, FDC., Dr.E. Perez—Lugo, Former Chief Health Officer, UCI, in conjunction
with Defendant Jones via policy and practice intentionally did not provide treatment to Plaintiff
and utilized the “Corizon Method” of mock monitoring Plaintiff's infection, until Plaintiffs liver

was damaged beyond repair ~

VI. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim
have been violated. Be specific. Number each separate claim and relate it to the facts
alleged in Section V. If claims are not related to the same basic incident or issue, they
must be addressed in a separate civil rights complaint. .

CENTURION OF FLORIDA, LLC..
(13) CENTURION OF FLORIDA, LLC

 

Page 10 of 17

 

 
 

Case 3:18-cv-01380-HES-PDB Document 1 Filed 10/18/18 Page 13 of 21 PagelID 13

Plaintiff incorporates by reference paragraphs # 1-12, supra and states, This Defendant in
Its official capacity pledged competent health care for Florida prisoners upon assuming the
Corizon LLC contract with Defendant Jones, FDC, State of Florida, via a no-bid award. This
Defendant understood that statutory obligation of care existed via special obligation of
Defendant Jones, per FS. 20.315 (3). In so contracting, Defendant pledged to provide care
within accepted medical norms and not to deprive needy prisoners of critical care because of
cost. This for profit Defendant was well aware of the thousands of HCV infected FDC prisoners
as well as the standards of care plead supra, chose to disregard obligation to provide critical care
for serious medical needs of Plaintiff, via policy, practice and custom, until Plaintiff's liver was
irreparably damaged. The motivating force was not to spend money, thusly increasing profits.
As a result this Defendant rewarded each of the Defendants (excepting Jones) with salary raises,
bonuses and other incentives upon profit increases, in furtherance of advancement of the blind
eye, no treatment policy, practice and custom. This policy and custom of operation unimpeded
and ratified in furtherance by Defendant Secretary Jones, IISC positions. When the obligation to
care was taken over by Defendant Centurion, It had already reached agreement with the
Defendants of { 13-2__, infra, not to treat infected inmates —Plaintiff, due to cost. This conduct
violated Plaintiffs clearly established 8° Amendment guarantee to be free from cruel and
unusual punishment. This Defendant’s actions and inactions were under the color of state law

and in the furtherance of profit per policy and practice.
(14) JOHN DOE #1-3

 

Plaintiff incorporates by reference paragraphs # 1-12, supra and states: Defendants
Centurion, by and through Its agents John Doe #1-3, referred to as “sound clinicians” repeatedly
by Defendant E. Perez-Lugo throughout the health care grievance process, knew that the FBOP--
CDC guideline change of 2014-2016, mandated that Plaintiff receive evaluation and DAA’s {the
Cure}, and other designated care. These Defendants knew from inception of replacing Corizon
that Defendant Centurion would not spend the funds necessary to treat Plaintiff and others
infected with HCV. As a result of their agreement with Defendant Centurion and Defendants
named herein, did further the policy and custom of non-treatment with DAA’s as a result of cost
by ordering that Plaintiff not be treated and that the standard.of care be ignored. This conduct
continued until judicial mandate to treat was apparent and violated Plaintiffs clearly established

8" Amendment guarantee to be free from cruel and unusual punishment. Plaintiffs failing liver

Page 11 of 17

 
Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 14 of 21 PagelD 14

is a direct result of this Defendants actions acting in furtherance of the scheme to profit. This
Defendant’s actions and inactions were under the color of state law and the moving force of the
policy and practice was furtherance of profit. Each of these Defendants are sued in their

individual capacities.

(15) THOMAS REIMERS, Director Health Services,

Plaintiff incorporates by reference paragraphs # 1-12, supra and states: This Defendant
was charged by position to direct over-all health services to inter alia, prisoners’ infected with

the virus. This Defendant did act in agreement to prevent evaluation and treatment of infected

 

prisoners/Plaintiff, per policy and practice of Centurion, as directed and implemented by inter
alia Defendants John Does #1-3. Each Defendant was in agreement not to implement applicable
standards of care, the mandated evaluation and treatment guidelines. This Defendant, acting in

individual capacity, required suppression of numbers of infected prisoners and required John

Doe #1-3, Dr E. Perez-Lugo, Former, Chief Health Officer UCI, to comply with the policy and

 

practice of suppression of existence of FBOP evaluation and treatment and to deny care. The
moving force behind this policy, practice was to cut costs by not spending money on evaluation
and treatment. Defendant Centurion rewarded each Defendant with pay incentives and other
profit sharing bonuses resulting from the policy and practice. This Defendant knew of the 2016
FBOP-CDC guideline changes mandating care for Plaintiff and ignored obligation to provide
care. This Defendant utilized his position as Director Health Services to employ policy and
custom of Centurion to disregard evaluation and care. This custom was approved by Defendant
Jones and employed the boiler plate HCG pattern denial. As Director Health Services this
Defendant had an obligation to ensure that the protocol, be followed. Instead, acting in concert
with Defendants named herein and yet to be identified; this Defendant permitted, ratified and
encouraged the conduct resulting in no care for Plaintiff as part and parcel of the orchestrated
efforts to save money. This Defendant did so in his individual capacity with wanton indifference
to the deaths and misery caused by implementation of the no evaluation-no treatment policy and
custom. This conduct violates Plaintiffs 8" Amendment guarantee, has caused Plaintiff physical
pain and suffering. Plaintiff's failing liver is a direct result of this Defendants actions acting in

furtherance of the scheme to profit.

Page 12 of 17

 
 

Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 15 of 21 PagelD 15

(16) DANIEL CHERRY, Centurion's Former Medical Director, FDC

Plaintiff incorporates by reference paragraphs # 1-12, supra, and states: This Defendant
was charged by position to direct over-all health services for Defendant Centurion to inter alia,
prisoners’ infected with the virus. This Defendant did act in agreement to prevent evaluation and

treatment of infected prisoners/Plaintiff, per policy and practice of Centurion, as directed and

 

implemented by Defendants John Does #1-3. Each Defendant was in agreement not to
implement FBOP 2014 «2, evaluation and treatment guidelines. This Defendant, acting in

individual capacity, required suppression of numbers of infected prisoners and required John

Doe #1-3, E. Perez-Lugo, Former, Chief Health Officer UCI, to comply with the policy and

 

practice of suppression of the number of infected prisoners, the existence of FBOP evaluation
and treatment guidelines and to deny care. The moving force behind this policy, practice was to
cut costs by not spending money on evaluation and treatment. Defendant Centurion rewarded
each Defendant with pay incentives and other profit sharing bonuses resulting from the policy
and practice. This Defendant knew of the 2014-2016 FBOP-CDC guideline changes mandating
care for Plaintiff and ignored requirement to provide care. This Defendant utilized his position
as Director Health Services to employ policy and custom of Centurion to disregard FBOP-CDC
standards of care. This custom was approved by Defendant Jones and employed a boiler plate

HCG, denial to delay and deny care. As Director Health Services this Defendant had an

obligation to ensure that standards of care be followed. Instead, acting in concert with

Defendants named herein and yet to be identified; this Defendant permitted, ratified and
encouraged the conduct resulting in no care for Plaintiff, as part and parcel of the orchestrated
efforts to save money. This Defendant did so in his individual capacity with wanton indifference
to the deaths and misery caused by implementation of the no evaluation-no treatment policy and
custom. This conduct violates Plaintiff’s 8° Amendment guarantee, has caused Plaintiff physical
pain and suffering. Plaintiff's failing liver is a direct result of this Defendants actions acting in
furtherance of the scheme to profit.

(17) ERRON CAMPBELL Medical Director

Plaintiff incorporates by reference paragraphs # 1-12 supra, and states: This Defendant
was charged by position of over-all health services to inter alia, prisoners infected with the virus,
in his individual capacity. Defendant Erron. Campbell, did act in agreement to prevent

evaluation and treatment of infected prisoners/Plaintiff, per policy and practice of Corizon, as

Page 13 of 17
 

Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 16 of 21 PagelD 16

directed and implemented by Defendants Woodrow A. Myers, Jr. Chief Operating Officer,
Rhonda Almanza Vice-President of Operations, Region Il, _Helen Sneed , Director Of

 

Operations, Region II, and did so knowing that Teresa Woodal Infectious Disease Control,
Region II, would be in agreement not to implement { 2-4, supra. The moving force behind this
policy, practice was to cut costs by not spending money on evaluation and treatment. Defendant
Corizon rewarded each Defendant with pay incentives and other profit sharing bonuses resulting
from the policy and practice. Acting in concert with Defendants named herein and yet to be
identified, this Defendant permitted, ratified and encouraged the conduct resulting in no care for
Plaintiff as part and parcel of the orchestrated effort to profit. This Defendant did so in his
individual capacity with wanton indifference to the deaths and misery caused by implementation
of the no evaluation-no treatment policy and custom. This conduct has caused Plaintiff physical
pain and suffering and violates Plaintiffs 8" Amendment guarantee. Plaintiff's failing liver is a

direct result of this Defendants actions acting in furtherance of the scheme to profit.

(18) E. PEREZ—_LUGO, Former UCI Chief Health Officer

 

Plaintiff incorporates by reference paragraphs # 1-12, supra, and states: This Defendant
while employed by Centurion at UCI, intentionally did not advise Plaintiff of: the 2014-2016
BFP- CDC treatment guideline change, and fabricated excuses as to why Plaintiff had not been
treated. Defendant Perez Lugo denied Plaintiff: the DAA cure, meaningful pain relief, and
personally denied institutional HCG in furtherance of Centurion’s policy to save money,
resulting in denial of cure by DAAs as well as to be recommended for liver transplant.
Defendant Perez-Lugo never mentioned the possibility of recommendation for a liver transplant .
This Defendant lied to Plaintiff when informing Plaintiff that no medical help existed to prevent
further spread of the virus and to save Plaintiff's life. Agent of Defendant Jones Michelle
Schouest, IISC, and agents yet to be shown, advanced and employed this policy, practice and
custom for Defendant Centurion by boiler plate denial of HCGs, extinguishing life saving
treatment and humane ameliorative care. Defendant E. Perez-Lugo’s actions while employed by
Defendant Centurion were ratified by Defendants named in this Complaint, per their policy and
custom in furtherance of profit. While employed by Defendant Centurion, E. Perez-Lugo’s
actions were ratified by Defendants John Does#1-3, Thomas Reimers, Erron Campbell, Daniel

 

Cherry and Julie L. Jones, per policy, custom in furtherance of profit. This Defendant’s conduct

in his individual capacity, while employed by Centurion, resulted in intentional delay of

Page 14 of 17
Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 17 of 21 PagelD 17

treatment causing deterioration of Plaintiff's liver to an F4 on the METAVIR scale. Plaintiff has
suffered and continues to suffer from the result of this Defendant’s conduct. In fulfilling this
role, this Defendant acted with ill will, spite and animus in an individual capacity, under the
color of state law and the conduct violates the 8° Amendment guarantee to be free of cruel and

unusual punishment.

(19) JULIE L. JONES, Secretary, FDC, Official Capacity

Ms. Jones as Secretary of the FDC, is directly responsible for Plaintiffs health care and
could not abrogate that responsibility as established by FS.20.315 (3), by contracting the same to
Centurion. Ms. Jones knew or should have known that the CDC changed treatment guidelines
for HCV in 2014-2106, requiring Defendants Centurion to comply with updated mandate to
evaluate and treat Plaintiff and other HCV infected inmates. Ms. Jones knew that Defendant

Michelle Schouest, IISC, and other designees to be shown, acted in furtherance of plan, scheme

 

and policy of Defendants Corizon and Centurion to “boiler plate” denials of health care
grievances (HCG) in defiance to FBOP evaluation and treatment guidelines, including DAA’s
due to cost. Ms. Jones knew the Defendants named in this complaint, would defy the requirement
to treat Plaintiff with DAA’s when they were awarded the no bid contract. Defendant Jones,
FDC, intentionally declined to request from the State necessary funds to treat infected prisoners
—plaintiff and refused to require the defendants named herein to treat Plaintiff. This political
allegiance agreement deliberately concealed the existence and availability of DAA’s and did so
with ill will, spite and no concern for humane treatment. Defendant Jones did this in furtherance
of profit for Defendant Centurion as Secretary Jones knew that if demand for mandated
evaluation and care was asserted, Centurion would back out. Thusly a political allegiance with
person(s) yet identified was agreed to that demand for treatment funds and treatment would not

be available. Ms Jones knew that the no-bid award of health services to defendant centurion

 

would exclude care for HCV infected prisoner—Plaintiff. Ms. Jones was aware that the for
profit company had agreement with a high ranking State official to develop FDC policy and
practice, to routinely deny evaluation and care, in furtherance of profit. This conduct violates

Plaintiff's 8" Amendment guarantee to be free of cruel and unusual punishment.

Page 15 of 17

 
Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 18 of 21 PagelD 18

VII. RELIEF REQUESTED:

State briefly what relief you seek from the Court. Do not make legal arguments or cite
cases/statutes.

COMPENSATORY DAMAGES
Centurion

Plaintiff seeks compensatory damages in the amount of One million dollars from
Defendant Centurion.

Plaintiff seeks compensatory damages in the amount of $500,000 from Defendants: John
Doe #1 -3, E. Perez—Lugo, Thomas Reimers, Erron Campbell, Daniel Cherry,

PUNITIVE DAMAGES .
Plaintiff seeks punitive damages in the amount of $500,000 from each Defendant in their

individual capacity; Defendants Doe #1-3, E. Perez—Lugo, Thomas Reimers, Erron

Campbell, Daniel Cherry,. In doing so, Plaintiff states in sum that punitive damages are
appropriate where the actions and inactions of these Defendants are reprehensible, in that the
Defendants knew that their policy and practice as plead herein would result in Plaintiffs pain
and suffering then an excruciatingly painful death. That each Defendants conduct was motivated
by evil intent, or it involved reckless or callous indifference to the federally protected rights of
Plaintiff—his serious medical need, the suffering caused by policy and practice of Defendants
and now his eventual death. That each Defendant participated and ratified the policy of
deprivation in furtherance of common scheme not to inform or treat—for profit. These actions
and inactions were orchestrated and designed and ratified into policy and practice by these
Defendants and are cruel and have caused unnecessary and wanton infliction of pain. This
intentional for profit policy and custom not to inform and to deny treatment constitute deliberate
indifference to serious medical needs of Plaintiff and constitutes the unnecessary and wanton

infliction of pain.

INJUNCTIVE AND DECLARATORY RELIEF
Julie L. Jones Plaintiff seeks injunctive relief for treatment, (recommendation for liver
transplant) ameliorative care, including pain medications, {all to be determined}.

As for declaratory relief of Secretary Jones, Plaintiff prays that order enter finding that
FDC acted in concert with Centurion not to advise prisoners of the 2014-2016 FBOP-CDC

guideline change and in doing so, ultimately denied Plaintiff mandated evaluation and care. That

Page 16 of 17

 

 
Case 3:18-cv-01380-HES-PDB Document1 Filed 10/18/18 Page 19 of 21 PagelD 19

FDC knew at the time of the award of the no-bid contract with Defendant Centurion, that funds
would not be provided for treatment by Centurion and that per political aliegance with person(s)
yet unnamed would not be solicited on behalf of the affected prisoners. That FDC acted in
concert with Centurion to deny care in furtherance of profit and without regard to humane,
mandated care.. That the conduct of each Defendant herein individually and collectively has
violated Plaintiffs 8" Amendment guarantees to be free from cruel and unusual punishment.

Prevailing party fees and costs.

I declare under penalty of perjury that I have read the above and have had it explained to
me by John A. Wright #038270, and that the foregoing statements of fact, including all
continuation pages, are true and correct. Dated this LG day of _ Oc fo Bef 2018

7

WALI SALEEM ##037727 C3-105-2
Union Correctional Institution

P. O. Box 1000

Raiford, Fla. 32083

Mailing Certificate
I certify under penalty of perjury that this complaint was provided to UCI Correctional
Staff for mailing in envelope addressed to Office of the Honorable Clerk, United States District
Court at United States Courthouse 111 N. Adams St. Tallahassee, FL 32301-7730

on:the /@ dayof Oafosev , 2018. LtRE Sa £ .

WALI SALEEM ##037727

 

Page 17 of 17

 
 

 

 

 

 

 

 

 

Cel DLE espallbiedsedlbanllahd

 
ie

é
ei

‘

Pa

AON
BG

Be)

Been
a
MY mas

Og

ae
He

seo

 
